DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 1/3/2022.
Claims 21-31 have been added.
Claims 3-5, 9, 11, 14-15 and 18-20 have been cancelled.
Claims 1-2, 6-8, 10, 12-13 and 16-17 have been amended.
Claims 1-2, 6-8, 10, 12-13, 16-17 and 21-31 are pending for consideration.

Examiner’s Remark
Regarding to the First Action Interview Office Action mailed on 1/10/2022, this action has been vacated withdrawal.  A new Final Action has been issued based on the claim amendment filed on 1/3/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 1-20 under 35 USC 112(b) has been amended.  However, the amendment does not overcome the rejection.  Therefore, a new 112(b) has been issued in view of the amendment.
The rejection of claims 1-20 under nonstatutory double patenting has been maintained because a terminal disclaimer has not been filed.
Applicant’s arguments with respect to claim(s) 1-2, 6-8, 10, 12-13, 16-17 and 21-31 have been considered but are moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-8, 10, 12-13, 16-17 and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10 and 16,
These claims recite the limitation “determining a profile for the computing device, wherein the profile includes one or more data privacy elements”.  It is unclear if the profile is determined by using the information included in the request or by information associated with the computing device.  Furthermore, it 
These claims recite the limitation “the one or more modified data privacy elements are generated by modifying the one or more data privacy elements using an artificial profile”.  It is unclear how the one or more modified data privacy elements are generated by the artificial profile.  The artificial profile recited in the claim is broadly interpreted as data usage profile or just data associated to a user.  Is it combining data from the artificial profile with one or more data privacy elements to generate the modified one or more data privacy elements?  The metes and bounds of these limitations are entirely unclear and subjective. Further clarification is required.
These claims further recite the limitation “transmitting a request to access the public network, wherein when the request is received at the gateway, a captive portal associated with the public network is received”.  It is unclear if this request is submitted to the captive portal or to the gateway.  It is further unclear if this request is related to the previous request or a different request and how this request is associated with the one or more modified data privacy elements.  The 
Dependent claims 2, 6-8, 12-13, 17 and 21-31 are rejected for the reasons presented above with respect to rejected claims and in view of their dependence thereon.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-8, 10, 12-13, 16-17 and 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,558,823. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite a corresponding method, system and product of claims 1-20 of the patent application.  For example, see the table below for a claim comparison between the instant application and patent application (bolded text indicates significant similarities of major feature in each invention).
Instant Application 16/733,729
Patent Application 10,558,823
Claim:
intercepting a request to connect to a remote server, wherein the remote server is accessible through a gateway associated with a public network, and wherein the request is submitted through a computing device; determining a profile for the computing device, wherein the profile includes one or more data privacy elements, and wherein exposure of the one or more data privacy elements enables identification of  the computing device; 
generating one or more modified data privacy elements, wherein the one or more modified data privacy elements are generated by modifying the one or more data privacy elements using an artificial profile associated with the computing device, and wherein the one or more modified data privacy elements prevent the identification of the computing device;  transmitting a request to access the public network, wherein when the request is received at the gateway, a captive portal associated with the public network is received; responding to the captive portal by sending the one or more modified data privacy elements; and facilitating a connection to the public network, wherein when the connection to the public network is established, the request to connect to the remote server is fulfilled without the exposure of the one or more data privacy elements.

identifying, at a platform-secured network element between a computing device and a gateway device, a set of data privacy elements, wherein a data privacy element characterizes a feature of a computing device, and wherein a data privacy element is detectable by a network host; 




generating an artificial profile model, wherein the artificial profile model includes the set of data privacy elements, wherein the artificial profile model defines a relationship, and wherein a relationship can be associated with one or more constraints; receiving a signal indicating that a computing device is requesting access to a network location; detecting one or more data privacy elements associated with the computing device request to access the network location; determining an artificial profile for the computing device, wherein the artificial profile includes the one or more data privacy elements, and wherein the artificial profile is usable to identify the computing device; modifying the one or more data privacy elements, wherein the one or more data privacy elements are modified according to a constraint associated with the relationship defined by the artificial profile model; and generating a new artificial profile for the computing device, wherein the new artificial profile includes the modified one or more data privacy elements, and wherein the new artificial profile masks the computing device from being identified.


intercepting a request to connect to a remote server, wherein the remote server is accessible through a gateway associated with a public network, and wherein the request is submitted through a computing device; determining a profile for the computing device, wherein the profile includes one or more data privacy elements, and wherein exposure of the one or more data privacy elements enables identification of the computing device; generating one or more modified data privacy elements, wherein the one or more modified data privacy elements are generated by modifying the one or more data privacy elements using an artificial profile associated with the computing device, and wherein the one or more modified data privacy elements prevent the identification of the computing device;  transmitting a request to access the public network, wherein when the request is received at the gateway, a captive portal associated with the public network is received; responding to the captive portal by sending the one or more modified data privacy elements; and  facilitating a connection to the public network, wherein when the connection to the public network is established, the request to connect to the remote server is fulfilled without the exposure of the one or more data privacy elements.

identifying, at a platform-secured network element between a computing device and a gateway device, a set of data privacy elements, wherein a data privacy element characterizes a feature of a computing device, and wherein a data privacy element is detectable by a network host; generating an artificial profile model, wherein the artificial profile model includes the set of data privacy elements, wherein the artificial profile model defines a relationship, and wherein a relationship can be associated with one or more constraints; receiving a signal indicating that a computing device is requesting access to a network location; detecting one or more data privacy elements associated with the computing device request to access the network location; determining an artificial profile for the computing device, wherein the artificial profile includes the one or more data privacy elements, and wherein the artificial profile is usable to identify the computing device; modifying the one or more data privacy elements, wherein the one or more data privacy elements are modified according to a constraint associated with the relationship defined by the artificial profile model; and generating a new artificial profile for the computing device, wherein the new artificial profile includes the modified one or more data privacy elements, and wherein the new artificial profile masks the computing device from being identified.

intercepting a request to connect to a remote server, wherein the remote server is accessible through a gateway associated with a public network, and wherein the request is submitted through a computing device; determining a profile for the computing device, wherein the profile includes one or more data privacy elements, and wherein exposure of the one or more data privacy elements enables identification of the computing device; generating one or more modified data privacy elements, wherein the one or more modified data privacy elements are generated by modifying the one or more data privacy elements using an artificial profile associated with the computing request is received at the gateway, a captive portal associated with the public network is received; responding to the captive portal by sending the one or more modified data privacy elements; and facilitating a connection to the public network, wherein when the connection to the public network is established, the request to connect to the remote server is fulfilled without the exposure of the one or more data privacy elements.

identifying, at a platform-secured network element between a computing device and a gateway device, a set of data privacy elements, wherein a data privacy element characterizes a feature of a computing device, and wherein a data privacy element is detectable by a network host; generating an artificial profile model, wherein the artificial profile model includes the set of data privacy elements, wherein the artificial profile model defines a relationship, and wherein a relationship can be associated with one or more constraints; receiving a signal indicating that a computing device is requesting access to a network location; detecting one or more data artificial profile for the computing device, wherein the artificial profile includes the one or more data privacy elements, and wherein the artificial profile is usable to identify the computing device; modifying the one or more data privacy elements, wherein the one or more data privacy elements are modified according to a constraint associated with the relationship defined by the artificial profile model; and generating a new artificial profile for the computing device, wherein the new artificial profile includes the modified one or more data privacy elements, and wherein the new artificial profile masks the computing device from being identified.


Claims 1-2, 6-8, 10, 12-13, 16-17 and 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,282,553. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite a corresponding method, system and product of claims 1-21 of the patent application.  For example, see the table below for a claim comparison between the instant application and patent application (bolded text indicates significant similarities of major feature in each invention).
Instant Application 16/733,729
Patent Application 10,282,553
Claim 1:
A computer-implemented method, comprising: intercepting a request to connect to a remote server, wherein the remote server is accessible through a gateway associated with a public network, and wherein the request is submitted through a computing device; determining a profile for the computing device, wherein the profile includes one or more data privacy elements, and wherein exposure of the one or more data privacy elements enables identification of  the computing device; 
generating one or more modified data privacy elements, wherein the one or more modified data privacy elements are generated by modifying the one or more data privacy elements using an artificial profile associated with the computing device, and wherein the one or more modified data privacy elements prevent the identification of the computing device;  transmitting a request to access the public network, wherein when the request is received at the gateway, a captive portal associated with the public network is received; responding to the captive portal by sending the one or more modified data privacy elements; and facilitating a connection to the public network, wherein when the connection to the public network is established, the request to connect to the remote server is fulfilled without the exposure of the one or more data privacy elements.

A computer-implemented method, comprising: identifying a set of data privacy elements, wherein a data privacy element characterizes a feature of a computing device, and wherein a data privacy element is detectable by a network host; generating an artificial profile model, wherein the artificial profile model includes the set of data privacy elements, wherein the artificial profile model defines a relationship, and wherein a relationship can be associated with one or more constraints; receiving a signal requesting access to a network location; detecting one or more data privacy elements associated with the computing device request to access the network location; determining an artificial profile for the computing device, wherein the artificial profile includes the one or more data privacy elements, and wherein the artificial profile is usable to identify the computing device; modifying the one or more data privacy elements, wherein the one or more data privacy elements are modified according to a constraint associated with the relationship defined by the artificial profile model; and generating a new artificial profile for the computing device, wherein the new artificial profile includes the modified one or more data privacy elements, and wherein the new artificial profile masks the computing device from being identified.

A system, comprising: one or more data processors; and a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform operations including: intercepting a request to connect to a remote server, wherein the remote server is accessible through a gateway associated with a public network, and wherein the request is submitted through a computing device; determining a profile for the computing device, wherein the profile includes one or more data privacy elements, and wherein exposure of the one or more data privacy elements enables identification of the computing device; generating one or more modified data privacy elements, wherein the one or more modified data privacy elements are modifying the one or more data privacy elements using an artificial profile associated with the computing device, and wherein the one or more modified data privacy elements prevent the identification of the computing device;  transmitting a request to access the public network, wherein when the request is received at the gateway, a captive portal associated with the public network is received; responding to the captive portal by sending the one or more modified data privacy elements; and  facilitating a connection to the public network, wherein when the connection to the public network is established, the request to connect to the remote server is fulfilled without the exposure of the one or more data privacy elements.
identifying a set of data privacy elements, wherein a data privacy element characterizes a feature of a computing device, and wherein a data privacy element is detectable by a network host; generating an artificial profile model, wherein the artificial profile model includes the set of data privacy elements, wherein the artificial profile model defines a relationship, and wherein a relationship can be associated with one or more constraints; receiving a signal indicating that a computing device is requesting access to a network location; detecting one or more data privacy elements associated with the computing identify the computing device; modifying the one or more data privacy elements, wherein the one or more data privacy elements are modified according to a constraint associated with the relationship defined by the artificial profile model; and generating a new artificial profile for the computing device, wherein the new artificial profile includes the modified one or more data privacy elements, and wherein the new artificial profile masks the computing device from being identified.

A computer-program product tangibly embodied in a non-transitory machine-intercepting a request to connect to a remote server, wherein the remote server is accessible through a gateway associated with a public network, and wherein the request is submitted through a computing device; determining a profile for the computing device, wherein the profile includes one or more data privacy elements, and wherein exposure of the one or more data privacy elements enables identification of the computing device; generating one or more modified data privacy elements, wherein the one or more modified data privacy elements are generated by modifying the one or more data privacy elements using an artificial profile associated with the computing device, and wherein the one or more modified data privacy elements prevent request is received at the gateway, a captive portal associated with the public network is received; responding to the captive portal by sending the one or more modified data privacy elements; and facilitating a connection to the public network, wherein when the connection to the public network is established, the request to connect to the remote server is fulfilled without the exposure of the one or more data privacy elements.

A computer-program product tangibly embodied in a non-transitory machine-identifying a set of data privacy elements, wherein a data privacy element characterizes a feature of a computing device, and wherein a data privacy element is detectable by a network host; generating an artificial profile model, wherein the artificial profile model includes the set of data privacy elements, wherein the artificial profile model defines a relationship, and wherein a relationship can be associated with one or more constraints; receiving a signal indicating that a computing device is requesting access to a network location; detecting one or more data privacy elements associated with the computing device request to access the network location; determining an artificial profile for the computing device, wherein the artificial profile includes the one or more data privacy elements, and wherein the artificial profile is usable to identify the computing device; modifying the one or more data privacy elements, wherein the one or more data privacy elements are modified according to a constraint associated with the relationship defined by the artificial profile model; and generating a new artificial profile for the computing device, wherein the new artificial profile includes the modified one or more data privacy elements, and wherein the new artificial profile masks the computing device from being identified.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-2, 6-7, 10, 12-13, 16-17, 21-23, 25-28 and 30-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US 10356050) (hereinafter Kumar).
Regarding claim 1, Kumar discloses a computer-implemented method, comprising: intercepting a request to connect to a remote server, wherein the remote server is accessible through a gateway associated with a public network, and wherein the request is submitted through a computing device (Kumar: see figure 7; and column 2 lines 14-45; and column 8 lines 59-67, “a hypertext transfer protocol (“HTTP”) request is generated by the browser running on the client computer system and the request is submitted to the external Web server. The HTTP request includes an HTTP referer field. The HTTP referer field contains information identifying the internal Web server, and may include the full name of the internal Web server as well as parameters encoded in the URL”); determining a profile for the computing device, wherein the profile includes one or more data privacy elements, and wherein exposure of the one or more data privacy elements enables identification of  the computing device (Kumar: column 5 lines 15-22, “the web request scrubber 112 identifies potentially sensitive information contained in the HTTP referer field of an HTTP request header. Based at least in part on the nature of the information and the identity of the intended recipient for the web request”); generating one or more modified data privacy elements, wherein the one or more modified data privacy elements are generated by modifying the one or more data privacy elements using an artificial profile associated with the computing device, and wherein the one or more modified data privacy elements prevent the identification of the computing device (Kumar: see figure 7; and column 5 lines 20-32; column 6 lines 44-61; and column 7 lines 5-10, “the web request scrubber 112 modifies or removes the potentially sensitive information before the web request is forwarded to the external Web server 108. In some implementations, the web request scrubber 112 determines whether the intended recipient of the HTTP request is within the internal private network or within an external network.... If the intended recipient of the HTTP request is not located within the internal private network, the web request scrubber may modify the HTTP referer field to limit the information exposed to the intended recipient…the web request scrubber 212 maintains a number of lists identifying a number of sets of intended destinations, in association with a policy describing how the HTTP referer field is modified if the intended destination is a member of an individual list.”)  transmitting a request to access the public network, wherein when the request is received at the gateway, a captive portal associated with the public network is received (Kumar: column 9 lines 54-63, “The web request scrubber 506 forwards, via a network interface 510, a modified external web request 512 to the intended recipient. The modified external web request 512 includes a modified HTTP referer field 514. The modified HTTP referer field includes information that is limited by the one or more scrubbing policies to reduce the likelihood that sensitive information will be provided to the intended recipient of the web request. In the examples shown in FIGS. 4 and 5, the HTTP referer field is modified from “http://secret.internal.com/r/security/search?q=term” to “http://internal.com.””); responding to the captive portal by sending the one or more modified data privacy elements (Kumar: column 9 lines 54-63, “The web facilitating a connection to the public network, wherein when the connection to the public network is established, the request to connect to the remote server is fulfilled without the exposure of the one or more data privacy elements (Kumar: column 10 lines 60-67, “the Web server receives the modified web request with the modified HTTP referer field. The Web server fulfills the web request by retrieving the requested web content and returning 618 the web content to the web browser. The web request scrubber receives 620 the web content, and releases the web content to the web browser, and at block 622, the web browser receives the requested page from the website.”).
Regarding claim 10, claim 10 discloses a system claim that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 10 and rejected for the same reasons.
Regarding claim 16, claim 16 discloses a product claim that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 16 and rejected for the same reasons.
Regarding claims 2, 13 and 17, Kumar discloses isolating a negotiation process delivered through the captive portal from the computing device (Kumar: column 5 lines 6-32, “For example an HTTP referer might include the information “https://www.google.com/search?q=http+referer.” For an internal private network, the fully qualified domain name and URL parameters may reveal usernames, machine names, company organizational structure, project names, internal network structure, or 
Regarding claims 6, 12 and 27, Kumar discloses the artificial profile is generated according to a constraint, and wherein the constraint represents a dependency between two or more data privacy elements (Kumar: column 6 lines 10-20, “the web request scrubber 212 identifies the intended destination of the web request and queries a request scrubbing database 214 to determine an applicable scrubbing policy to apply to the information contained in the HTTP referer field. In some examples, the request scrubbing database 214 includes a whitelist. The whitelist identifies a set of request destinations that are permitted to receive the information contained in the HTTP referer field. The set of request destinations may be specified by a combination of host names, network addresses, host name wildcards, network address ranges, or subnets.”).
Regarding claims 7, 23 and 28, Kumar discloses wherein the artificial profile includes one or more attribution vectors, and wherein an attribution vector represents a detectable characteristic associated with the computing device (Kumar: column 8 lines 17-26, “If web request scrubber 406 detects the presence of the HTTP referer field, using information maintained in a request scrubbing database 408, the web request scrubber 406 identifies a scrubbing policy based at least in part on the intended destination of the HTTP referer field. The scrubbing policy describes how the 
Regarding claims 21, 25 and 30, Kumar discloses wherein the one or more modified data privacy elements further obfuscate information corresponding to hardware and software installed on the computing device (Kumar: column 3 lines 27-38, “The information in the HTTP referer field may be modified to include information that can be traced to the intended destination of the request, or to the particular request. For example, a cookie, a code, a username, a password, or other piece of information usable by an attacker may be added to the HTTP referer field. If an attacker attempts to use the added information, and reveals the information to the owner of the internal network as part of an attack, the owner of the internal network can use the information to trace the source of the attack back to the intended destination of the request”).
Regarding claims 22, 26 and 31, Kumar discloses wherein the one or more modified data privacy elements further obfuscate information corresponding to user interactions with the computing device (Kumar: column 3 lines 27-38, “The information in the HTTP referer field may be modified to include information that can be traced to the intended destination of the request, or to the particular request. For example, a cookie, a code, a username, a password, or other piece of information usable by an attacker may be added to the HTTP referer field. If an attacker attempts to use the added information, and reveals the information to the owner of the internal .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of BOS et al. (US 20190332814) (hereinafter BOS).
Regarding claims 8, 24 and 29, Kumar does not explicitly disclose the following limitation which is disclosed by BOS, further comprising: training an artificial profile model, wherein the artificial profile model is trained by evaluating a data set of data privacy elements using one or more machine-learning techniques to determine a constraint for generating artificial profiles (BOS: paragraphs 0002, 0029 and 0036 “where the gathered user-sensitive data is used as input to train the models used in such machine learning, privacy becomes an important topic”); and using the one or more data privacy elements as input to the artificial profile model to generate the artificial profile, wherein the artificial profile is generated according to the constraint (BOS: paragraphs 0002, 0029 and 0036 “where the gathered user-sensitive data is used as input to train the models used in such machine learning, privacy becomes an important topic”).  Kumar and BOS are analogous art .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740. The examiner can normally be reached Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.